     Case 1:20-cv-00223-NONE-BAM Document 17 Filed 08/13/20 Page 1 of 1

 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   SUSAN KATZAKIAN, individually and                Case No. 1:20-cv-00223-NONE-BAM
     on behalf of all others similarly situated,
 8                                                    ORDER STRIKING NOTICE OF
                        Plaintiff,                    SETTLEMENT
 9
            v.                                        (Doc. No. 16)
10
     CONTINENTAL CREDIT CONTROL,
11   INC., et al.,
12                      Defendants.
13

14          On August 11, 2020, the parties filed a notice of settlement indicating that this matter had
15   been resolved and a stipulation of dismissal would be filed within forty-five (45) days. (Doc. No.
16   16.)
17          Both the Federal Rules of Civil Procedure and this Court’s Local Rules require that all
18   filed pleadings, motions, and papers be signed by the individual attorney for the party presenting
19   them, or by the party personally if appearing in propria persona. Fed. R. Civ. P. 11(a); Local
20   Rule 131(b). Here, the notice of settlement is not signed by counsel for either party and will

21   therefore be stricken from the record.

22          Accordingly, it is HEREBY ORDERED that the parties’ Notice of Settlement (Doc. No.

23   16) is STRICKEN from the record for lack of signature.

24
     IT IS SO ORDERED.
25

26      Dated:     August 13, 2020                            /s/ Barbara   A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
